Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of species D (the embodiment illustrated in figs. 5A, 5B, and 5C) in the reply filed on 02/02/2021 is acknowledged.  The traversal is on the ground(s) that claim 19 is generic to species B and C.  This is not found persuasive. Note that the presence of a subgeneric claim (a claim generic to some of the species but not all species) is no grounds for the removal of the restriction requirement. Further, a claim that is generic to species B and C has no bearing upon the elected species (species D).
      The requirement is still deemed proper and is therefore made FINAL.
     Claims 1-8 read on elected species D and an action on these claims follows. Claims 9-20 are 	  	     withdrawn from consideration as being directed to non-elected species.
The drawings, as filed on 12/26/2019, are accepted.
The disclosure is objected to because of the following informalities: If applicant intends to claim priority to provisional U.S. Patent Application 62/752,411, filed on 10/30/2018, such should be included in the first paragraph of the written specification.  
Appropriate correction is required.
Claims 3-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 4; and in claim 4, lines 2 and 3; the phrase “said lock” lacks complete agreement with its antecedent. In claim 4, lines 2-3, the phrase “the connection” lacks an antecedent. In claim 8, it is not understood as to how the “elongated projectiles” qualify as 
Claims 3-5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-2 and 6-7 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McNulty Jr. (7,640,829) and Nemtyshkin et al. (7,950,329) disclose barbed penetration assemblies. Gravenhorst et al. (2,737,853) and ZATTERQVIST et al. (WO 2017/200456) disclose aerial gun assemblies. MBDA (DE 10 2017 002 156) discloses a net gun drone. BATCHELDER (WO 2020/162997) discloses a plurality of metal projectiles.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen M. Johnson whose telephone number is 571-272-6877 and whose e-mail address is (Stephen.Johnson@uspto.gov). The examiner can normally be reached on Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The Central FAX phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 800-786-9199.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) 

			/STEPHEN JOHNSON/                                    Primary Examiner, Art Unit 3641                                                                                                                                                                    			SMJ
			February 16, 2021